DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 & 7-20 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Maybee et al. (US Pub. No. 2018/0196831 A1).
In respect to Claim 1, Maybee teaches:
a method comprising: storing snapshot data, of a first snapshot of a file system, into slots of a first object; (Maybee teaches [0043] snapshots stored as blocks within an object store.)
creating a metafile mapping block numbers, used by the file system to reference the snapshot data, to cloud block numbers representing portions of the snapshot data stored within the slots of the first object; (Maybee teaches [0008] mapping of data within an object.)
storing the first object within an object store; and utilizing the metafile to store incremental snapshot data of a second snapshot of the file system within a second object of the object store (Maybee teaches [0043] storage of snapshot data within an object store.)
As per Claim 2, Maybee teaches:
generating the second snapshot as an incremental snapshot with respect to the first snapshot (Maybee [0043])
As per Claim 3, Maybee teaches:
wherein the incremental snapshot data corresponds to a difference between the first snapshot and the second snapshot of the file system (Maybee teaches [0127] second cloud object storage.)
As per Claim 4, Maybee teaches:
storing a plurality of snapshots, maintained by a computing device hosting the file system, within objects stored in the object store (Maybee [0043, 0126])
As per Claim 5, Maybee teaches:
identifying a snapshot of the plurality of snapshots using a snapinfo object (Maybee teaches [0043] utilization of a snapshot reference.)
As per Claim 7, Maybee teaches:
utilizing the metafile to incrementally store snapshots of the file system within objects of the object store (Maybee [0043, 0126])
As per Claim 8, Maybee teaches:
performing an on-demand restore of the portion of the snapshot data within the object to a target computing device (Maybee [0112])


As per Claim 9, Maybee teaches:
performing an on-demand restore of the snapshot data from a plurality of objects in the object store to a target computing device (Maybee [0112])
As per Claim 10, Maybee teaches:
in response to determining that the first snapshot has been deleted, freeing the object from storage within the object store based upon a determination that the object comprises the snapshot data of the first snapshot (Maybee [0162])

Claims 11-14 are the media claims corresponding to method claims 1 & 8-10 respectively, therefore are rejected for the same reasons noted previously.

Claims 15-18 are the device claims corresponding to method claims 1 & 8-10 respectively, therefore are rejected for the same reasons noted previously.

Claims 19-20 are the device claims corresponding to method claims 2-3 respectively, therefore are rejected for the same reasons noted previously.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maybee in view of SWALLOW et al. (US Pub. No. 2018/0124174 A1).
As per Claim 6, Maybee does not explicitly disclose:
wherein the snapinfo object is assigned a unique generation number
However, SWALLOW teaches:
wherein the snapinfo object is assigned a unique generation number (Swallow teaches [0250] a sequence number for data blocks within an object.)
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to incorporate the teachings of Swallow into the system of Maybee.  One of ordinary skill in the art would have been motivated to provide a system for data management allowing innovative techniques for managing data growth by migrating data to lower-cost storage over time, reducing redundant data, and pruning lower priority data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BULLOCK whose telephone number is (571)270-1395. The examiner can normally be reached 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA BULLOCK/Primary Examiner, Art Unit 2153                                                                                                                                                                                                        December 15, 2022